Citation Nr: 0702756	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-31 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder and, if so, whether the reopened claim 
should be granted.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
September 1963.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

A hearing was held in April 2004 at the RO before a local 
hearing officer.  A transcript of those proceeding is of 
record.  Thereafter, the Board remanded this case back to the 
RO for additional development in February 2005.  
Subsequently, the RO found new and material evidence had been 
received to reopen the knee claim.

Where there is a prior final denial, the Board must address 
the question of whether new and material evidence has been 
received to reopen a claim, because the issue goes to the 
Board's jurisdiction to reach and adjudicate the underlying 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence has been presented before the merits of 
a claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim as on the title page.


FINDINGS OF FACT

1.  In an unappealed February 1964 rating decision, the RO 
denied service connection for a right knee injury as no 
residuals of a right knee injury were indicated in a January 
1964 VA examination.  The veteran was notified and did not 
appeal.

2.  In an unappealed November 2000 rating decision, the RO 
denied new and material evidence had been received to reopen 
a claim for service connection for a right knee injury as the 
submitted evidence did not disturb earlier findings that a 
service knee injury had healed and no residuals were 
indicated in a January 1964 VA examination.  The veteran was 
notified and did not appeal.  This was the last final 
decision on any basis as to the veteran's claim for service 
connection for a right knee disorder.

3.  Evidence received since the November 2000 decision 
includes private and VA medical records showing the veteran 
currently has arthritis in the right knee; these observations 
are not cumulative and redundant of evidence previously of 
record and they raise a reasonable possibility of 
substantiating the claim.

4.  The objective medical evidence of record fails to support 
the veteran's contention that his currently diagnosed 
arthritic right knee is etiologically related to service.  
Arthritis was not demonstrated within one year following 
separation from service.

5.  Competent evidence on file suggests the onset of 
bilateral hearing loss in service, with bilateral perceptive 
hearing loss noted on separation.  Appellant currently has 
hearing loss disability that is as likely as not related to 
service.


CONCLUSIONS OF LAW

1.  The November 2000 RO rating decision which denied service 
connection for a right knee injury was final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).  

2.  New and material evidence has been received, and the 
claim of service connection for a right knee disorder may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).

3.  Degenerative arthritis of the veteran's right knee was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).  

4.  With resolution of reasonable doubt in the appellant's 
favor, bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5106, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claims.  

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his hearing loss claim in a letter issued in October 2002 and 
of the evidence necessary to substantiate his knee claim in a 
letter issued in April 2003.  By these letters, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  In these letters, the veteran also was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted October 2002 and April 2003 "duty to 
assist" letters were issued before the appealed rating 
decisions.  Moreover, as indicated above, the RO has taken 
all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  All VA notices must be read in 
the context of prior, relatively contemporaneous 
communications to the appellant.  See Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  On March 31, 2006, the Court issued a 
decision on the application of the VCAA to new and material 
evidence claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In the Mayfield case, the Court addressed the meaning of 
prejudicial error in the context of the VCAA duty-to-notify.  
Mayfield, supra.  Here, the Board finds no possibility of 
prejudicial error to the veteran.  As explained below, new 
and material evidence has been received to reopen the knee 
claim, so that issue is resolved in the veteran's favor.  As 
also explained below, service connection is not warranted on 
either the knee or hearing loss claim.  Therefore, neither 
the degree of disability nor the effective date of an award 
will be assigned in this case.  Any lack of notice as to 
these matters constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  Right Knee 

A.  New and Material Evidence 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The RO, in a February 1964 determination, denied the 
veteran's claim for service connection for a right knee 
injury as no residuals of a right knee injury were indicated 
in a January 1964 VA examination.  The veteran, after notice, 
did not appeal the RO's decision, and it became final.  
38 U.S.C.A. § 7105.  

In a November 2000 rating decision, the RO denied new and 
material evidence had been received to reopen a claim for 
service connection for a right knee injury as the submitted 
evidence did not disturb earlier findings that a service knee 
injury had healed and no residuals were indicated in a 
January 1964 VA examination.  The veteran was notified and 
did not appeal.  This was the last final decision on any 
basis as to the veteran's claim for service connection for a 
right knee disorder.  The veteran, after notice, did not 
appeal the RO's decision, and it too became final.  
38 U.S.C.A. § 7105.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the RO's February 1964 rating decision, the 
file contained the veteran's service medical records, the 
veteran's claim, and the report of his January 1964 VA 
examination.  

At the time of the RO's November 2000 rating decision, 
apparently no new evidence was submitted on the right knee 
claim.  

Records received since the November 2000 rating decision 
include the following: a transcript of the veteran's 
testimony before the RO in April 2004; VA outpatient medical 
records dated between December 2002 and June 2003; VA 
examination reports dated in May 2004, September 2005 and 
October 2005; private and VA medical records in a Social 
Security Administration (SSA) file and an SSA administrative 
law judge's July 2003 decision awarding Social Security 
disability benefits for diabetes mellitus with peripheral 
neuropathy.  

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since private and VA medical records collected for the SSA 
file clearly show the veteran had what was variously 
described as osteoarthritis or severe degenerative arthritis 
or progressive arthritis or moderate severe arthritis in his 
right knee in 2001 and 2002 and that doctors discussed knee 
replacement surgery in 2001, it is clearly evidence that 
bears directly on the bases for the previous denial of the 
claim.  This evidence is not cumulative or redundant and 
raises a reasonable possibility of substantiating the claim.  
Hence, the new evidence is also material evidence.

As new and material evidence has been received, the claim of 
entitlement to service connection for a right knee disorder 
may be reopened.  Adjudication of the veteran's claim does 
not end with the determination that new and material evidence 
has been received as the Board must also adjudicate the 
underlying service connection claim.  As the RO reopened the 
claim and considered it on the merits, the Board may proceed 
to merits consideration without prejudice to the appellant.


B.  Service Connection 

Service medical records show swelling of the veteran's right 
knee in April 1961 after he jumped and felt something give in 
the knee after he landed.  Upon physical examination, 
decreased range of motion was noted in the right knee.  When 
examined for discharge in June 1963, no abnormalities for the 
knees were noted.

According to the January 1964 VA examination report, the 
veteran said he injured the knee while playing basketball in 
the service, but that the knee did not bother him.  It was 
noted the right knee had normal motions and that it 
crepitates.  An x-ray showed the right knee was unremarkable.  

A February 2001 private medical record stated the veteran had 
a past medical history with severe degenerative arthritis 
mainly in his right knee.  It was noted a VA hospital had 
been encouraging the veteran to have a total knee 
replacement.  

According to an April 2001 VA medical record, a magnetic 
resonance imaging (MRI) scan of the right knee showed a 
probable healed quadriceps tendon injury.

A June 2001 VA outpatient medical record stated the veteran 
complained of chronic knee pain that interfered with his job.  
It was noted the veteran was reluctant to pursue knee 
replacement surgery 

A December 2001 private medical record showed pain with 
patellofemoral manipulation.  X-rays showed arthritic 
patellofemoral disease that was noted too in 1993.  The 
arthritis was assessed as progressive.  

A January 2002 private medical record states the veteran told 
Dr. A. that after he was seen by Dr. A. in 1993 the veteran 
underwent an arthroscopy of the knee elsewhere where he was 
told that he had a good bit of arthritis in the knee joint.  
Dr. A. noted agreement and said the veteran had moderately 
severe right knee arthritis.

A November 2002 residual functional capacity assessment 
prepared for the SSA indicated the veteran had moderately 
severe arthritis in his right knee, but refused to try 
physical therapy.

At his hearing before the RO in April 2004, the veteran 
testified that he hurt his right knee while in service.  
Because of the pain from a basketball injury, he had to go to 
a hospital and have the swollen knee drained.  Over the 
years, he said he had resisted advice for a knee replacement.  
He also failed to complain initially about his knee's 
abnormality post-service because he thought such complaints 
would hamper his job search.  (Tr. at 8-11).  

The veteran underwent a VA examination in May 2004.  
According to the examination report, the veteran's right knee 
swelled after injury in basic training.  He had it drained 
and had intra-articular steroids multiple times since then.  
There was an arthroscopy in 1990 and the veteran reported 
pain for two weeks out of every month with swelling and pain 
flares with wet weather.  There was no locking or popping.  
He did use a cane and was unable to walk more than one block 
or to stoop.  After examination, the impression of the 
examiner was probable right knee osteoarthritis.  

The veteran underwent a VA examination in September 2005 as a 
result of the Board's remand.  The examiner reviewed the 
claims file.  According to the examination report, the file 
contains no medical evidence of knee injuries or problems for 
more than 30 years after the veteran left service.  The 
impression of the examiner was that it would be purely 
speculative to opine that there was some direct correlation 
between the knee disorder and service.  In the absence of an 
intervening ongoing problem for almost 40 years, the examiner 
opined that there was no relationship between the April 1961 
episode in service and the veteran's current knee disorder.

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from injury or disease incurred in or aggravated by service.  
Even if there is no record of arthritis in service, its 
incurrence coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

The Court consistently has held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current diability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  The fact that a condition 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition.  See Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  

The veteran has contended that service connection should be 
granted for his right knee disorder.  The record demonstrates 
one injury to his right knee in service that was treated.  A 
VA examination within months of his discharge from service 
showed no residual knee injuries.  The record is then silent 
for approximately 30 years before private and VA medical 
records disclose the presence of arthritis in the right knee.  
Finally, a VA examiner in September 2005 examined the claims 
file at the Board's request and opined that there was no 
relationship between the veteran's inservice knee injury and 
his current right knee disorder.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Board is persuaded that the opinion of the September 2005 
VA examiner is most convincing, in that this examiner 
reviewed the medical evidence in the file and the opinion 
reflects a considered analysis of the pertinent criteria 
essential for a diagnosis of service-connected right knee 
disability.  The Board also notes that SSA did not award the 
veteran disability benefits for any right knee disorder.  
Here, as was the case at the time of the RO's November 2000 
decision, the medical evidence fails to demonstrate that the 
veteran has a right knee disability as a result of active 
military service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S.Ct. 404 (1998).  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the veteran 
has a right knee disorder related to service or any incident 
thereof.  

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for a right knee disability must be denied.

The Board emphasizes that the veteran's veracity is not at 
issue here; his sincerity is clear, but the determination in 
this case is a medical one that must be based upon the 
professional evidence of record, rather than lay opinion.  
The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.


III.  Hearing Loss

A.  Factual Background

A service entrance physical examination in February 1961 
discloses that the veteran's hearing was 15/15 on the 
whispered voice test.  February 1961 audiogram findings, in 
pure tone thresholds, in decibels, appear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
-5(5)
-5(0)
LEFT
     
5(20)
-5(5)
0(10)
-5(5)
35(40)

(The figures in parentheses are based on International 
Standards Organization [ISO] Standards to facilitate data 
comparison.  Prior to November 1967, audiometric results were 
reported in American Standards Association [ASA] Standards in 
service medical records.)  

When examined for separation from service in June 1963, the 
veteran's hearing was 15/15, bilaterally, on the whispered 
voice test.  The veteran's audiogram findings, in pure tone 
thresholds, in decibels, appear to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
15(25)
15(25)

15(20)
LEFT
    
15(30)
15(25)
15(25)

    
40(45)

Recorded assessment in the separation examination was that 
the veteran had a perceptive type of hearing loss, 
bilaterally, that was not amenable to treatment, but should 
not have been a social handicap.

According to the veteran's service records and testimony, his 
military occupational specialty in service was as a 
communications center specialist.

An April 2002 VA outpatient medical record reflected the 
veteran had no problems with his hearing.

A May 2002 SSA record stated the veteran turned the volume up 
all the way on his telephone, but it was not clear whether he 
used any special attachment.  He only occasionally wore 
hearing aids, such as when he went to church, but even then 
could not hear the announcements.  When he watched 
television, the volume had to be very loud.  

At his hearing before the RO in April 2004, the veteran 
testified that he did not have any hearing loss before 
service.  (Tr. at 3).  He said that during service in a 
communications center in the Air Force he was exposed to 
intense noise or high level noise exposure.  (Tr. at 5).  

The veteran underwent a VA examination in October 2005 at a 
result of the Board's remand.  The examiner reviewed the 
claims file.  According to the examination report, the 
veteran spent two and one-half years in service working 
around teletype relay machines and aircraft noise, then spent 
20 years working in a steel mill.  The veteran also was 
exposed to noise made by lawn care equipment as recreational 
noise in his life.  Audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
70
75
LEFT
       
45
60
65
80
80

Speech recognition scores on the Maryland CNC Word List were 
48 percent for the right ear and 44 percent for the left ear.  
The diagnosis was moderately severe to severe bilateral 
sensorineural hearing loss in the left ear and moderate to 
moderately severe sensorineural hearing loss in the right 
ear.  The examining audiologist opined that the veteran's 
hearing loss was not due to service.  According to the 
examination report, the veteran's hearing was normal in the 
right ear at entry and at discharge.  His left ear had a mild 
loss at 4000 Hz at entry and at discharge.  Service did not 
aggravate a pre-existing left hearing loss.  She also opined 
that the veteran's current hearing loss was more severe than 
anything observed in service and was now in both ears.  


B.  Legal Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that audiometric testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz), the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley, at 157.  See also 38 C.F.R. 
§ 3.385, discussed infra.

Hearing acuity measured by whispered voice testing measured 
at 15/15 is considered normal.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, and (b) post service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Id.

The veteran contends that he was exposed to acoustic trauma 
in service when he worked on an Air Force base around 
teletype machines and aircraft as a communications specialist 
and that he had no hearing loss before he entered service.  
Records indicate the veteran entered service with some 
suggestion of hearing loss in his left ear.  No actual 
defective hearing was clinically established.  At separation, 
however, he was found to have a perceptive type of bilateral 
hearing loss upon discharge that was not amenable to 
treatment.  

Review of the record reveals that there is now hearing loss 
which meet the criteria of 38 C.F.R. § 3.385.  Thus, taken 
most favorably to the veteran, there is evidence of some 
hearing loss starting in service, and shown now.  There is 
also an opinion from an audiologist to the effect that there 
was no service relationship as hearing loss was essentially 
normal at separation.  This suggests that the audiologist did 
not know, and she was not otherwise instructed, that the old 
service medical records had to be converted to current 
criteria.  Such conversion shows that there was bilateral 
hearing loss, as noted on the separation exam.  

As noted then, there is evidence of hearing loss in service, 
and currently.  Thus, there is, viewing the evidence most 
favorably to the appellant, as basis to service connect 
bilateral hearing loss.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
right knee disorder is granted.

Service connection for a right knee disorder is denied.

Service connection for bilateral hearing loss is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


